

116 S3141 IS: Food Donation Improvement Act of 2019
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3141IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Toomey (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Bill Emerson Good Samaritan Food Donation Act to clarify and expand food donation, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Food Donation Improvement Act of 2019.
 2.Bill Emerson Good Samaritan Food Donation ActThe Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791) is amended— (1)in subsection (b)—
 (A)in paragraph (3), by inserting or is charged a good Samaritan reduced price before the period at the end; (B)by redesignating paragraphs (6) through (10) as paragraphs (7) through (11), respectively;
 (C)by inserting after paragraph (5) the following:  (6)Good Samaritan reduced priceThe term good Samaritan reduced price means, with respect to the price of an apparently wholesome food or apparently fit grocery product, a price that is an amount not greater than the cost of handling, administering, and distributing the apparently wholesome food or apparently fit grocery product.;  and
 (D)by adding at the end the following:  (12)Qualified direct donorThe term qualified direct donor means a retail grocer, wholesaler, agricultural producer, restaurant, caterer, school food authority, and institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).; and
 (2)in subsection (c)— (A)in paragraphs (1) and (2), by inserting at zero cost or at a good Samaritan reduced price after needy individuals each place it appears;
 (B)by redesignating paragraph (3) as paragraph (4); (C)by inserting after paragraph (2) the following:
					
 (3)Direct donations to needy individualsA qualified direct donor shall not be subject to civil or criminal liability arising from the nature, age, packaging, or condition of apparently wholesome food or an apparently fit grocery product that the qualified direct donor donates in good faith or sells at a good Samaritan reduced price to a needy individual.; and
 (D)in paragraph (4) (as so redesignated), by striking and (2) and inserting through (3). 3.RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall issue regulations that clarify the quality and labeling standards that food products donated under the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791) must meet to be eligible for liability protection under that Act.